Citation Nr: 1446180	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right ankle sprain with degenerative changes and mild laxity.

2.  Entitlement to an effective date earlier than April 17, 2009 for the grant of service connection for residuals of right ankle sprain with degenerative changes and mild laxity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1993 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a December 2012 decision, the Board denied entitlement to service connection for a right knee disorder, entitlement to an initial evaluation in excess of 10 percent for residuals of right ankle sprain with degenerative changes and mild laxity, and entitlement to an effective date prior to April 17, 2009 for service connection for residuals of right ankle sprain with degenerative changes and mild laxity.  The Veteran appealed this decision and in a March 2014 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) affirmed the Board's decision denying service connection for a right knee disorder and vacated the Board's decision with respect to the increased rating and effective date issues, and remanded the matter back to the Board.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's pending claim for TDIU was remanded for further development by the Board in a separate December 2013 remand.  Therefore, a TDIU claim is not presently before the Board.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as his electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to both claims, following the Court's March 2014 Memorandum Decision, the Veteran, in September 2014, submitted to the Board a post-remand brief in support, as well as additional new evidence consisting of letters dated February 2009 and April 2009 from the RO that are not contained in the claims file, an August 2014 lay statement from the Veteran, and August 2014 lay statement from the Veteran's friend, and updated VA treatment records from July 2014.  However, the Veteran specifically indicated that he wanted his case to be remanded to the AOJ for review of this additional evidence, and that he understood that choosing this option would significantly delay the Board's review of his appeal.  Accordingly, the matter must be remanded to the AOJ for review of the new evidence in the first instance.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Also, because the record reflects that the Veteran continues to receive ongoing VA treatment, updated VA treatment records should be obtained on remand and associated with the claims file.

Regarding the issue of an initial evaluation in excess of 10 percent for residuals of right ankle sprain with degenerative changes and mild laxity, in the March 2014 Memorandum Decision, the Court stated that although the April 2010 and July 2012 VA examiners noted the functional limitations reported by the Veteran, including flare-ups, it was not clear whether they offered an opinion consistent with the standards in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that an additional VA ankle conditions examination was conducted in August 2013, in conjunction with a separate TDIU claim.  The examiner stated that based on available medical documentation, the current medical history, and physical examination findings, the examiner was unable to comment whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time without resort to mere speculation.  However, the examiner did not provide an explanation for why an opinion could not be provided.

Therefore, a new VA examination should be obtained on remand that either addresses any additional functional loss the Veteran experiences during flare-ups and, if feasible, quantifies this loss, or fully explains why such an opinion cannot be provided without resort to speculation.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the VA Medical Center, North Texas Health Care System, and all associated clinics, for the period of July 2011 to the present.

2.  Schedule the Veteran for a VA ankle examination to evaluate the nature and current level of severity of his residuals of right ankle sprain with degenerative changes and mild laxity.  The entire claims folder (i.e., both the Veteran's Virtual VA and VBMS eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner must conduct all necessary evaluations, studies, and tests.  

The examiner should provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination, as well as to express in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups. If the examiner is unable to provide an opinion without resort to speculation, explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

The examiner should cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

3.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal, with consideration of the additional evidence received since the Statement of the Case (SOC) in September 2012 (to specifically include the evidence submitted by the Veteran in September 2014).  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



